EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors of WaferGen Bio-systems, Inc.: We consent to the incorporation by reference in the Registration Statement on FormS-8 of WaferGen Bio-systems, Inc. and subsidiaries (collectively, the “Company”) of our report dated March14, 2014, relating to the consolidated financial statements which appear in the Annual Report on Form10-K of the Company for the year ended December31, 2013. Our report dated March14, 2014 relating to the consolidated financial statements includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern. /s/ SingerLewak LLP San Jose, CA December2, 2014
